 


 HR 562 ENR: To authorize the Government of Ukraine to establish a memorial on Federal land in the District of Columbia to honor the victims of the manmade famine that occurred in Ukraine in 1932–1933.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 562 
 
AN ACT 
To authorize the Government of Ukraine to establish a memorial on Federal land in the District of Columbia to honor the victims of the manmade famine that occurred in Ukraine in 1932–1933. 
 
 
1.Authority to establish memorial 
(a)In generalThe Government of Ukraine is authorized to establish a memorial on Federal land in the District of Columbia to honor the victims of the Ukrainian famine-genocide of 1932–1933. 
(b)Compliance with standards for commemorative worksThe establishment of the memorial shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), except that sections 8902(a)(1), 8906(b)(1), 8908(b)(2), and 8909(b) shall not apply with respect to the memorial. 
2.Limitation on payment of expensesThe United States Government shall not pay any expense for the establishment of the memorial or its maintenance. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
